


AMENDMENT TO
EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is dated as of October
30, 2012 (the “Amendment Effective Date”), between YRC Worldwide Inc., a
Delaware corporation (together with its successors and assigns, the "Company")
and James L. Welch ("Executive").
WHEREAS, the Company and Executive entered into an Employment Agreement on July
22, 2011 (the “Original Agreement”), pursuant to which Executive is presently
employed by the Company, and
WHEREAS, the Company and Executive have mutually determined that certain
provisions of the Original Agreement are ambiguous and may not accurately and
appropriately address all essential elements required to reflect the original
mutual intent of the parties with respect to the impact of dilutive events on
certain awards provided under the Original Agreement, and
WHEREAS, the Company and Executive desire to amend the terms of the Original
Agreement as set forth herein,
NOW, THEREFORE, it is hereby agreed as follows:
1.    Terms. Capitalized terms used and not otherwise defined herein shall have
the meanings given such terms in the Original Agreement.
2.    Amendments.
a.    Sections 4(a) and 4(b) of the Original Agreement are hereby deleted in
their entirety as of the Amendment Effective Date and replaced with new Sections
4(a) and 4(b) as follows:
(a)    Restricted Stock Award. Provided Executive is still then employed, as
soon as administratively feasible following: (i) the completion of the reverse
merger of the Company into a subsidiary of the Company in which the Company
survives such merger (the “Merger”), (ii) the Board adopts and the shareholders
approve the Company’s new management incentive plan (the “Plan”) at the time of,
or following, the Merger and (iii) the Company has effectuated the reverse stock
split of the Company’s common stock following such Merger (the “Grant Date”),
Executive shall be granted a restricted stock award for a number of common
shares equal to 0.6% (the "Initial Award Percentage") of the outstanding common
stock of the Company, calculated on a Grant Date Fully-Diluted Basis (as defined
in Section 4(f)), as of the Grant Date (the “Initial Award”). The Initial Award
shall be subject in all respects to the terms of the applicable restricted stock
award agreement evidencing the Initial Award and the Plan; provided, that, the
Initial Award shall provide in part that 25% of the shares subject to such award
shall be released from restriction and vest on January 1, 2013 and that an
additional 25% of the shares subject to such award shall be released from
restriction and vest on each of the second and third anniversaries of the
Effective Date and the day immediately prior to the fourth anniversary of the
Effective Date; provided, further, that, Executive is still then employed by the
Company on each such date. In addition, subject to applicable legal and
accounting restrictions, the Initial Award will provide that Executive may elect
to satisfy his minimum income tax withholding obligations by having the Company
withhold a sufficient number of shares with a fair market value equal to such
withholding obligation. Executive will have an opportunity to review

Page 1 of 1



--------------------------------------------------------------------------------




and provide input on the applicable restricted stock award agreement evidencing
the Initial Award.
(b)     Performance Awards. Provided Executive is still then employed, within
ninety (90) days following the end of each of the first four completed fiscal
years which occur during the Term of Employment (which, for the avoidance of
doubt, shall include fiscal year 2011), Executive shall be granted a restricted
stock award (each a "Performance Award") for a number of common shares up to
0.35% of the outstanding common stock of the Company (calculated based on a
Grant Date Fully-Diluted Basis for the initial Performance Award and calculated
based on a Subsequent Award Fully-Diluted Basis (as defined in Section 4(f)) as
of the applicable grant date for each such subsequent Performance Award) if one
or more pre-established performance goals for such completed fiscal year
established by the Compensation Committee of the Board (the “Committee”), after
consultation with Executive, have been achieved, as determined by the Committee.
The final percentage of outstanding common stock, calculated on a Subsequent
Award Fully-Diluted Basis as of a Performance Award's grant date, for which each
such Performance Award relates after the applicable level of performance goal
achievement has been determined, is that Performance Award's "Applicable
Performance Award's Percentage." Except for the award granted with respect to
fiscal year 2011, a Performance Award shall be 50% vested upon such award's date
of grant and 50% vested on the first anniversary of such award's date of grant;
provided, that, with respect to the award granted for fiscal year 2011, the
Performance Award shall be 100% vested on the first anniversary of the date of
grant; provided, further, that in each case, Executive is still then employed by
the Company on such anniversary or such grant date, as applicable. In addition,
subject to applicable legal and accounting restrictions, the Performance Award
will provide that Executive may elect to satisfy his minimum income tax
withholding obligations by having the Company withhold a sufficient number of
shares with a fair market value equal to such withholding obligation. This
Section 4(b) shall survive expiration of the Agreement for so long as is
necessary to give effect thereto, although this survival clause shall not be
construed as a guarantee of Executive’s employment for any particular period.
The scheduled vesting of the Initial Award and the Performance Award(s) are set
forth on Annex A hereto.
b.    A new Section 4(f) shall be added, effective as of the Amendment Effective
Date, as follows:
(f)    Anti-Dilution Equity Adjustment Award. It is the intention of the parties
hereto that, as of July 22, 2015 (such date being the last day of Executive's
Term of Employment and disregarding for this purpose any potential agreed upon
future extension thereof) (the "Equity Adjustment Date"), the number of shares
eligible to be earned and received by Executive pursuant to the Initial Award
and each Performance Award shall not be less than the sum of the Initial Award
Percentage and each Applicable Performance Award's Percentage (such sum, the
"Aggregate Awards' Percentage") of the total outstanding common stock of the
Company, calculated on a Subsequent Award Fully-Diluted Basis, as of the Equity
Adjustment Date. Accordingly, as of the Equity Adjustment Date, if due to an
increase in the number of shares of outstanding common stock of the Company
issued and issuable, calculated on a Subsequent Award Fully-Diluted Basis, the
Aggregate Awards' Percentage relates to a percentage of the outstanding common
stock of the Company,

Page 2 of 2



--------------------------------------------------------------------------------




calculated on a Subsequent Award Fully-Diluted Basis, that is less than the
number of shares that have been issued pursuant to the Initial Award and each
Performance Award, provided Executive is continuously employed through the
Equity Adjustment Date, Executive shall be granted within thirty (30) days of
the Equity Adjustment Date an additional restricted award of common stock (an
"Equity Adjustment Award"). The Equity Adjustment Award shall be as follows:
(i)     The Equity Adjustment Award shall be fully vested upon its date of
grant;
(ii)    Subject to clause (iii) below, the number of shares of common stock
granted to Executive pursuant to the Equity Adjustment Award shall be a number
of shares such that the aggregate number of shares, when taking into account
both the Equity Adjustment Award and all of the shares previously granted
pursuant to the Initial Award and each of the Performance Awards, equals the
Aggregate Awards' Percentage of the outstanding common stock of the Company,
calculated on a Subsequent Award Fully-Diluted Basis, on the Equity Adjustment
Date, with such Aggregate Awards' Percentage being measured immediately after
the grant of such Equity Adjustment Award, rounded down to the nearest whole
share; and
(iii)    Anything contained in this Section 4(f) to the contrary
notwithstanding, no additional shares shall be issued in connection with the
Equity Adjustment Award where the same additional shares would otherwise be
issued pursuant to an adjustment otherwise made under the applicable equity plan
of the Company.
For purposes of this Section 4:
(x) "Grant Date Fully-Diluted Basis" means, when calculating the number of
outstanding shares of the Company's common stock as of the Grant Date, the
number of shares of outstanding common stock of the Company (including
outstanding restricted share grants), plus the aggregate number of shares of
common stock of the Company that could be issued upon the conversion of all of
the Company's Series A Notes and Series B Notes; and
(y) "Subsequent Award Fully-Diluted Basis" means, when calculating the number of
outstanding shares of the Company's common stock as of each applicable grant
date of a Performance Award (other than the initial Performance Award) or the
Equity Adjustment Award, the number of shares of outstanding common stock of the
Company (including outstanding restricted share grants), plus the aggregate
number of shares of common stock of the Company that could be issued (A) upon
the conversion of all remaining Company Series A Notes and Series B Notes, (B)
pursuant to any equity award granted or eligible to be granted under a Company
shareholder-approved equity plan or in connection with an employment inducement
equity award, and (C) pursuant to any other options, warrants, rights,
agreements, convertible notes, convertible preferred stock or other securities,
or other obligations outstanding at such date.
c. Section 5(d) of the Original Agreement is deleted in its entirety and
substituted by the phrase "Intentionally Omitted."

Page 3 of 3



--------------------------------------------------------------------------------




d. A new sentence is inserted after the first sentence of Section 3 of the
Original Agreement, to read in its entirety as follows:
"On the Amendment Effective Date, the Company shall increase Executive's
annualized Base Salary (as may be adjusted since the date of the Original
Agreement) by twelve thousand U.S. dollars ($12,000), payable in accordance with
the regular payroll practices applicable to senior executives of the Company."
3.    Original Agreement Continues. Other than as amended by this Amendment, the
Original Agreement shall continue in full force and effect.
4.    Miscellaneous. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware. This Amendment may be
executed in several counterparts, each of which is an original. It shall not be
necessary in making proof of this Amendment or any counterpart hereof to produce
or account for any of the other counterparts.


IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
above written.
YRC Worldwide Inc.    Executive


By     /s/ James E. Hoffman            /s/ James L. Welch    
    James E. Hoffman        James L. Welch
    Chairman of the Board        



Page 4 of 4

